    Case 2:19-cv-12279-VAR-DRG ECF No. 1 filed 08/02/19   PageID.1   Page 1 of 9



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


TRUSTEES OF ROOFERS LOCAL 149 SECURITY BENEFIT
TRUST FUND; ROOFERS LOCAL 149 PENSION FUND,
ROOFERS LOCAL 149 VACATION-HOLIDAY FUND;
and ROOFERS LOCAL 149 APPRENTICESHIP FUND,

        Plaintiffs,                              Case No.
                                                 Hon.
v

DETROIT CORNICE & SLATE COMPANY, INC.
And KURT A. HESSE, individually,

      Defendants.
_____________________________________________/
MATTHEW I. HENZI P57334
DAVID J. SELWOCKI P51375
MELISSA M. KELM P81739
Sullivan, Ward, Asher & Patton, P.C.
Attorneys for Plaintiffs
25800 Northwestern Highway, Suite 1000
Southfield, Michigan 48075-1000
248.746.0700
mhenzi@swappc.com
_____________________________________________/

                                 COMPLAINT

        NOW COME the above-named Plaintiffs, by and through their

attorneys, SULLIVAN, WARD, ASHER & PATTON, P.C., and for their

Complaint      against Defendants,     DETROIT CORNICE AND SLATE

COMPANY, INC. and KURT A. HESSE, Individually, state as follows:
 Case 2:19-cv-12279-VAR-DRG ECF No. 1 filed 08/02/19   PageID.2   Page 2 of 9



                        GENERAL ALLEGATIONS

     1.    Plaintiffs are the Trustees of the ROOFERS LOCAL 149

SECURITY BENEFIT TRUST FUND; ROOFERS LOCAL 149 PENSION

FUND; ROOFERS LOCAL 149 VACATION-HOLIDAY FUND; and

ROOFERS LOCAL 149 APPRENTICESHIP FUND (hereinafter referred to

as “FUNDS”), which are Trust Funds established under and administered

pursuant to Section 302 of the Labor Management Relations Act

(hereinafter referred to as “LMRA”), 29 USC § 186; and the Employee

Retirement Income Security Act of 1974 (hereinafter referred to as

“ERISA”), 29 USC § 1001 et seq., with administrative offices in Oakland

County, Michigan.

     2.    Defendant DETROIT CORNICE AND SLATE COMPANY INC.,

(hereinafter referred to as “DETROIT CORNICE”) is at all relevant times a

Michigan corporation with its principal place of business in Michigan.

     3.    Upon information and belief, Defendant, KURT A. HESSE

(hereinafter referred to as “HESSE”) is the principal owner and officer of

DETROIT CORNICE and is responsible for running the day-to-day

operations of the Company and responsible for all decisions pertaining to

payment of contributions to the FUNDS, including decisions whether to pay

such contributions.


                                      2
 Case 2:19-cv-12279-VAR-DRG ECF No. 1 filed 08/02/19   PageID.3   Page 3 of 9



     4.    The individual Defendant is an employer or agent of an

employer engaged in commerce and in an industry or activity affecting

commerce as defined in §501(1) and (3) of the LMRA, 29 USC §142(1) and

(3), and within the meaning of §301(A) of the LMRA, 29 USC §185(A), or

the agents acting in the interest of such an employer as defined in §501(3)

of the LMRA, 29 USC §142(3). The Individual Defendant is an employer

within the meaning of §3(5) of ERISA, 29 USC §1002(5) and is thus

obligated to make contributions to a multi-employer Plan within the

meaning of 29 USC §1145.

     5.    The FUNDS are administered by a Joint Board of Trustees,

pursuant to the terms and provisions of their respective Agreements and

Declarations of Trust. The FUNDS have been established pursuant to a

Collective Bargaining Agreement heretofore entered into between Local

Union No. 149, (hereinafter referred to as "Union") and certain Employers

and Employer Associations, whose members employ members of the

Union, and are required to be maintained and administered in accordance

with the provisions of the LMRA, ERISA and other applicable state and

federal laws.

     6.    At all times relevant hereto, Defendant DETROIT CORNICE

was signatory to a Collective Bargaining Agreement with the Union.


                                     3
 Case 2:19-cv-12279-VAR-DRG ECF No. 1 filed 08/02/19   PageID.4   Page 4 of 9



     7.    The FUNDS are third-party beneficiaries of the Collective

Bargaining Agreement.

     8.    Pursuant to the terms and provisions of the Collective

Bargaining Agreement between DETROIT CORNICE and the Union,

DETROIT CORNICE agreed to pay, in addition to wages, employee fringe

benefit contributions to the FUNDS for each employee employed by

DETROIT CORNICE, and covered by the Agreement.

     9.    That pursuant to the provisions of the Trust and Plan

documents for the FUNDS, contributions become vested plan assets on the

date in which they are due.

     10.   That pursuant to the Collective Bargaining Agreement,

Defendant DETROIT CORNICE was required to make fringe benefit

contribution payments to be remitted with the standard contribution form no

later than the 15th day of the month following the month in which the hours

were worked.

     11.   That pursuant to the Collective Bargaining Agreement, when

such submission of payments and contributions are not timely made, the

signatory employer is charged with liquidated damages and the costs of

collection and attorney fees.




                                     4
 Case 2:19-cv-12279-VAR-DRG ECF No. 1 filed 08/02/19   PageID.5   Page 5 of 9



      12.   That, pursuant to the Collective Bargaining Agreement and in

accordance with the Agreement and Declaration of Trust for each of the

FUNDS, the Trustees acting thereunder are authorized and empowered to

examine and copy the payroll records and books of a signatory employer to

permit such Trustees to determine whether such an employer is making full

payments as required under the Collective Bargaining Agreement

      13.   That Plaintiffs are entitled as a matter of law to enforce

collection of such delinquent fringe benefits pursuant to 29 USC

§1132(g)(2) and Section 1145.

      14.   This court has jurisdiction pursuant to Section 301 of the LMRA,

29 USC §185, this being an action arising out of a Collective Bargaining

Agreement between the labor organization and an employer.

     COUNT I - Breach of Contract by Defendant, Detroit Cornice
              29 USC §1145 Violations by Defendants

      15.   Plaintiffs reallege and incorporate the allegations in paragraphs

1 through 14 as though fully set forth herein.

      16.   That notwithstanding their contractual obligations, Defendants

have failed to pay their obligations, therefore violating the Collective

Bargaining Agreement and various provisions of ERISA, including but not

limited to 29 USC §1145.



                                      5
 Case 2:19-cv-12279-VAR-DRG ECF No. 1 filed 08/02/19   PageID.6   Page 6 of 9



     17.   By the above described omissions and breaches of the

Collective Bargaining Agreement by DETROIT CORNICE, the Trustees of

the Plaintiff FUNDS have been prevented from discharging their duties as

permitted by the parties’ CBAs and the associated trust documents for

each of the FUNDS.

     18.   That in the event the audit reveals that Defendants owe fringe

benefit contributions, the Trustees of the FUNDS may be required to deny

employee beneficiaries of such FUNDS, for whom contributions have not

been made, the benefits provided thereunder, thereby causing to such

employee beneficiaries substantial and irreparable damage.

     19.   That notwithstanding its contractual obligations, Defendants

have failed and refused to pay their obligations, therefore violating the

Collective Bargaining Agreements.

     20.   Plaintiffs are without adequate remedy at law and will suffer

immediate, continuing and irreparable injury, loss and damage unless

Defendants are ordered to specifically perform all obligations on

Defendants’ part required to be performed under the Collective Bargaining

Agreement and are restrained from continuing to refuse to perform as

thereunder required.




                                     6
 Case 2:19-cv-12279-VAR-DRG ECF No. 1 filed 08/02/19     PageID.7   Page 7 of 9



      WHEREFORE, the FUNDS request that this Honorable Court grant

the following relief:

      A.      Order an injunction against Defendants restraining them from
              continuing violations of the Collective Bargaining Agreement as
              set forth above;

      B.      Enter an Order that Defendant DETROIT CORNICE AND
              SLATE COMPANY, INC., open its books and records for a
              complete payroll audit;

      C.      Enter a Judgment in favor of Plaintiff FUNDS against
              Defendants, DETROIT CORNICE AND SLATE COMPANY,
              INC., and KURT A HESSE, individually, for all unpaid fringe
              benefit contributions, including those set forth in the above
              ordered audit, together with any liquidated damages thereon,
              accumulated interest, actual attorney fees, court costs, audit
              and other collection costs and such other sums as may become
              due to the FUNDS during the pendency of this action;

      D.      Enter an Order that jurisdiction of this matter be retained
              pending compliance with the Court’s Orders; and

      E.      Any such other, further, or different relief as may be just and
              equitable under the circumstances.


           COUNT II – Breach of Fiduciary Duties of Kurt A. Hesse


      21.     Plaintiffs reallege and incorporate the allegations in paragraphs

1 through 20 above as though fully set forth herein.

      22.     HESSE is a fiduciary with respect to the various fringe benefit

plans within the meaning of ERISA, 29 USC §1002(21)(A) in that he



                                        7
 Case 2:19-cv-12279-VAR-DRG ECF No. 1 filed 08/02/19   PageID.8   Page 8 of 9



exercised discretionary authority or control respecting management or

disposition of the assets of the plans.

      23.    By engaging in the acts and omissions described, HESSE has

breached his fiduciary duties regarding the FUNDS within the meaning of

29 USC § 1104(a)(1)(A).

      24.    Individual Defendant HESSE is personally liable based on

breaching his fiduciary duties pursuant to 29 USC §1109(a).

       WHEREFORE, the FUNDS request that this Honorable Court grant

the following relief:

      A.     Order an injunction against Defendants restraining them from
             continuing violations of the Collective Bargaining Agreement as
             set forth above;

      B.     Enter an Order that Defendant DETROIT CORNICE AND
             SLATE COMPANY, INC., open its books and records for a
             complete payroll audit;

      C.     Enter a Judgment in favor of Plaintiff FUNDS against
             Defendants, DETROIT CORNICE AND SLATE COMPANY,
             INC., and KURT A HESSE, individually, for all unpaid fringe
             benefit contributions, including those set forth in the above
             ordered audit, together with any liquidated damages thereon,
             accumulated interest, actual attorney fees, court costs, audit
             and other collection costs and such other sums as may become
             due to the FUNDS during the pendency of this action;

      D.     Enter an Order that jurisdiction of this matter be retained
             pending compliance with the Court’s Orders; and

      E.     Any such other, further, or different relief as may be just and
             equitable under the circumstances.
                                          8
 Case 2:19-cv-12279-VAR-DRG ECF No. 1 filed 08/02/19   PageID.9   Page 9 of 9




                                  Respectfully submitted,

                                  SULLIVAN, WARD, ASHER &
                                  PATTON, P.C.

                                  /s/Matthew I. Henzi
                                  Matthew I. Henzi (P57334)
                                  Sullivan, Ward, Asher & Patton, P.C.
                                  Attorney for Plaintiffs
                                  25800 Northwestern Highway, Ste. 1000
                                  Southfield, MI 48075
                                  248.746.0700
                                  mhenzi@swappc.com

Dated: August 2, 2019
W2327104.DOC




                                     9
